DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire said expansion vessel system bring arranged below the sea level must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafskjold et al. (6,867,364).
	With regard to claim 15, Hafskjold discloses an offshore structure (1), comprising:
	an electrical device (“transformer”) having a housing (20) filled with an insulating liquid (“oil”); an expansion vessel system (34) with an inner volume forming a gas cushion (via membrane 22), wherein at least a part of said gas cushion is arranged below sea level (abstract; “subsea”); and a pipeline (fig. 2) disposed to connect said housing to said expansion vessel system (fig. 2), wherein said housing, said pipeline and said expansion vessel system are connected to form a pressure-tight, hermetically sealed unit (abstract; fig. 2).
With regard to claim 16, Hafskjold further discloses an entire said expansion vessel system is arranged below the sea level (abstract; “subsea”).
With regard to claim 27, Hafskjold discloses said electrical device is a transformer (abstract).

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baynes et al. (GB 2342713 A).
	With regard to claim 15, Baynes discloses an offshore structure (fig. 1), comprising:
	an electrical device (“power equipment”) having a housing (11) filled with an insulating liquid (120); an expansion vessel system (116) with an inner volume forming a gas cushion (pg. 10, para 002), wherein at least a part of said gas cushion is arranged below sea level (abstract; “underwater”); and a pipeline (115) disposed to connect said housing to said expansion vessel system (fig. 4), wherein said housing, said pipeline and said expansion vessel system are connected to form a pressure-tight, hermetically sealed unit (abstract; fig. 4).
	With regard to claim 19, Baynes further discloses said pipeline is filled with gas (pg. 9, lines 2-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baynes et al. (GB 2342713 A).
With regard to claim 20, Baynes discloses in the invention substantially as claimed however fails to explicitly state at least one second electrical device having a second housing filled with an insulating liquid and a gas-filled pipeline connecting said second housing to said expansion vessel system.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a second electrical device and housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafskjold et al. (6,867,364).
	With regard to claim 21, Hafskjold discloses the invention substantially as claimed however is silent regarding said expansion vessel system comprises a plurality of interconnected expansion vessels and/or compression chambers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a second expansion device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafskjold et al. (6,867,364) in view of Findeisen (7,884,691).
	With regard to claim 28, Hafskjold discloses the invention substantially as claimed however fails to explicitly state a wind power installation.
	Findeisen discloses an electrical device housing with a wind power installation (abstract; claim 11).  
.


Allowable Subject Matter
Claims 17-18 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the dependent claim(s).  Offshore shore electrical expansion systems are known such as those taught by Hafskjold and Baynes above.  However, the cited prior art lacks the expansion vessel with the liquid and compression chamber with gas filled pipes line in combination with all the expansion vessel and compression chamber limitations as well as the gas cushion subsea iin a hollow structural element of the foundation structure as required by the dependent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
02/25/2022